UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6722



VIDAL O’NEAL GREEN,

                                           Petitioner - Appellant,

          versus


SUPERINTENDENT SMILEY,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Paul Trevor Sharp,
Magistrate Judge. (CA-01-75-1)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vidal O’Neal Green, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vidal O’Neal Green seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.         Green v. Smiley, No. CA-01-75-1

(M.D.N.C. Apr. 26, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would   not    aid   the

decisional process.




                                                                   DISMISSED




                                    2